l)ISMISS; Opinion tiled September 28, 2012




                                                In The
                                   QItntrt uf Appeuhi
                          fiftIi Jistrirt uf icxa it flt1ta
                                         No. 05-12-00523-CV


                     IN THE INTEREST OF C.S. AD P.S., CHILDREN


                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-08-10832


                                MEMORANDUM OPINION
                               Before Justices Bridges. Francis. and Lang
                                      Opinion By Justice Bridges

       By letter dated April 19, 2012, the Court informed appellant that the $175 filing fee was due

and instructed appellant to file the fee within ten days of the date of the letter. We cautioned

appellant that failure to pay the fee will result in dismissal of the appeal without further notice.

       As of today’s date, appellant has not paid the filing fee. Accordingly, we dismiss the appeal.

See TEx. R. App. P. 42.3(c).



                                                         C L.
                                                       DAVID L. BRIDGES
                                                       JUSTICE

120523F.P05
                                (nurt uf       pca1
                       .Jftf1h Th!itrirt nt t!Jixa it Jt1tw

                                       JUDGMENT
IN THE INTEREST OF C.S. AND P.S..                 Appeal from the 256th Judicial District Court
ClIILDREN                                         of Dallas County, Texas. (Tr.Ct.No. DF-08-
                                                  10832).
No. 05-12-00523-CV                                Opinion delivered by Justice Bridges. Justices
                                                  Francis and Lang. participating.


       Based on the Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee Michelle Mansour. recover her costs of the appeal from
appellant, Philip Simpkins.




Judgment entered September 28, 2012.



                                                                   /

                                                  DAVII) L. BRiI)GES
                                                  JUSTICE